Citation Nr: 1442982	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); depression, not otherwise specified (NOS); and anxiety, NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 through February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which among other issues, denied the Veteran's claim for service connection for PTSD.  The Veteran has perfected a timely appeal as to that issue.  Original jurisdiction over this matter has been transferred to the RO in Louisville, Kentucky.

Although the Veteran's claim was initially characterized by the Veteran as a claim for service connection for PTSD specifically, the evidence indicates that other possible psychiatric diagnoses have also been considered for the Veteran, including depressive disorder, NOS and anxiety disorder, NOS.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his spouse testified during a November 2013 Board hearing.  A transcript of this testimony is associated with the claims file.

The Board also notes that in addition to the records associated with the paper claims file, a paperless, electronic claims file is associated with the claim on VA's "Virtual VA" and "VBMS" systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's service personnel records and DD Form 214 show that he served in Vietnam from February 1970 through September 1971.

Post-service treatment records that are currently of record, which include records for private treatment and VA treatment received by the Veteran from 2003 through 2012, show that the Veteran has been diagnosed with and followed for depression, NOS and anxiety, NOS.  It is unclear from these records, however, as to whether these disorders resulted from or are related to the Veteran's active duty service, to include his service in Vietnam.

During his November 2013 Board hearing, the Veteran testified that he had been receiving psychiatric treatment at the VA medical facility in Florence, Kentucky.  The record reflects that the Veteran's VA treatment records have been requested and obtained from the VA treatment facilities in Akron, Ohio, Cleveland, Ohio, and Houston, Texas; however, VA has not made any effort to date to obtain the records for treatment at the VA facility in Florence.  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(2).

Also, the Veteran was afforded a VA PTSD examination in October 2011.  At that time, the examiner determined that the Veteran's symptomatology did not meet all of the diagnostic criteria for PTSD under the DSM-IV.  Indeed, the examiner opined that the Veteran did not have any mental health diagnosis; however, did not acknowledge or provide any discussion of the other previous diagnoses of depression and anxiety, or offer an explanation as to why he did not agree with these previous non-PTSD diagnoses.  In the absence of such discussion and rationale, the conclusions rendered in the October 2011 VA examination report are incomplete.  For this reason, the Veteran should be afforded a new VA mental health examination to determine the nature and etiology of his claimed acquired psychiatric disorder(s).  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other psychiatric treatment since August 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD; depressive disorder, NOS; and anxiety disorder, NOS.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his claimed acquired psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided psychiatric treatment since August 2012.
 
2.  Obtain the Veteran's mental health records from the VA medical facility in Florence, Kentucky, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a VA examination, by an appropriate VA examiner, to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner should provide a diagnosis and provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder(s) are related to the Veteran's active duty service, to include fear of hostile activity.

The examiner's diagnosis and opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and lay statements, hearing transcript, social security records, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support the examiner's opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD; depressive disorder, NOS; and anxiety disorder, NOS, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



